In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 3, 1991, as denied the plaintiff’s motion to strike the defendant’s seventh, eighth, and ninth affirmative defenses, and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly determined that the defendant New York City Housing Authority had no duty to protect the plaintiff tenant from a mugging on a public street which occurred within the confines of a housing project (see, Miller v State of New York, 62 NY2d 506; Blatt v New York City Hous. Auth., 123 AD2d 591). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.